DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 12-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,367,727 hereinafter referred to as Dyer in view of US Patent 5,203,040 hereinafter referred to as Hochschild. Dyer discloses a waterbed system (see fig. 4) comprising: a waterbed mattress 110 having a top surface, a bottom surface, and four side surfaces forming a periphery of the mattress; a platform 104 having a lower surface and an upper surface for supporting the waterbed mattress; a foundation 402 below the lower surface of the platform and supporting the platform; a foam structure 114 around the periphery of the mattress, a water proof liner 118 for placement below the bottom surface of the mattress, around the periphery of the mattress, over the inner and upper surfaces of the foam structure, and around the outside outer surface of the foam structure. However does not disclose the foam structure comprising four separate pieces of foam, each piece having an upper surface, an outside outer surface, an inwardly sloping inner surface and a bottom surface, wherein the inner surface and the bottom surface meet and terminate at an inner corner, a water vapor permeable cover enclosing the foam structure. 
Hochschild teaches a waterbed system comprising a foam structure 60 comprising four separate pieces of foam S, S’, each piece having an upper surface, an outside outer surface, an inwardly sloping inner surface and a bottom surface, wherein the inner surface and the bottom surface meet and terminate at an inner corner (see fig. 1) and a cover 66 enclosing the foam structure. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the waterbed of Dyer to have four separate pieces of foam to form the foam structure and to cover the foam for the purpose of making the bed modular and protecting the from structure. Such a modification would yield expected results. 
Dyer as modified by Hochschild discloses the claimed invention except for a water vapor permeable cover.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a water vaper permeable material as the cover for the foam structures, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Re-Claim 13 
	Dyer as modified by Hochschild above discloses, 
		wherein the mattress is sufficiently large that the upper surface of the foam structure can be substantially flush with a top surface of the mattress when the mattress is filled with water.
Re-Claim 14
	Dyer as modified by Hochschild above discloses, 
wherein the mattress has water in it.
Re-Claim 15 
Dyer as modified by Hochschild discloses the claimed invention except for wherein the water vapor permeable cover is made of flashspun high-density polyethylene fibers. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a flashspun high-density polyethylene fiber material as the cover for the foam structures, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Re-Claim 16
	Dyer as modified by Hochschild above discloses, 
wherein the water vapor permeable cover has a flap 43 extending from the inner corner formed by the inner and bottom surfaces of the foam structure.
Re-Claim 17
	Dyer as modified by Hochschild above discloses, 
further comprising at least one retainer 20 retaining the distal portion of the flap on the platform.
Re-Claim 18 
	Dyer as modified by Hochschild above discloses, 
wherein the retainer is a slat 20 coupled to the platform by a plurality of fasteners (see fig. ).
Re-Claim 19
	Dyer as modified by Hochschild above discloses, 
A waterbed system comprising: a waterbed mattress having a top surface, a bottom surface, and four side surfaces: a platform having a lower surface and an upper surface for supporting the waterbed mattress; a foam structure around the periphery of the mattress, the foam structure comprising four separate pieces of foam, each piece having an inwardly sloping inner surface and a bottom surface, wherein the inner surface and the bottom surface meet and terminate at an inner corner, and a water vapor permeable cover for the foam structure.
Re-Claim 20
	Dyer as modified by Hochschild above discloses, 
wherein the foam structure has an outer surface and an upper surface, and the mattress is sufficiently large that the upper surface of the foam structure can be substantially flush with the top surface of the mattress when the mattress is filled with water.
Re-Claim 21
	Dyer as modified by Hochschild above discloses, 
further comprising a foundation below the lower surface of the platform and supporting the platform.
Re-Claim 22
Dyer as modified by Hochschild discloses the claimed invention except for wherein the water vapor permeable cover is made of flashspun high-density polyethylene fibers. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a flashspun high-density polyethylene fiber material as the cover for the foam structures, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Dyer as modified by Hochschild above discloses, 
Re-Claim 23
	Dyer as modified by Hochschild above discloses, 
wherein the water vapor permeable cover has a flap extending from the inner corner formed by the inner and bottom surfaces of the foam structure.
Re-Claim 24
	Dyer as modified by Hochschild above discloses, 
further comprising at least one retainer retaining the distal portion of the flap on the platform.
Re-Claim 25
	Dyer as modified by Hochschild above discloses, 
wherein the retainer is a slat coupled to the platform by a plurality of fasteners.
Re-Claim 26
	Dyer as modified by Hochschild above discloses, 
A kit for assembling a waterbed system for placement on a ground surface, the kit comprising: a) a waterbed mattress having a top surface, a bottom surface, and four side surfaces: b) a platform for placement below the mattress, the platform having a lower surface and an upper surface for supporting the waterbed mattress, c) a foam structure for placement around the periphery of the mattress, the foam structure comprising four separate pieces of foam, each piece having an inwardly sloping inner surface and a bottom surface, wherein the inner surface and the bottom surface meet and terminate at an inner corner; and a water vapor permeable cover for the foam structure.
Re-Claim 27 
	Dyer as modified by Hochschild above discloses, 
 further comprising a foundation for placement below the lower surface of the platform and supporting the platform.
Re-Claim 28 
Dyer as modified by Hochschild discloses the claimed invention except for wherein the water vapor permeable cover is made of flashspun high-density polyethylene fibers. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention  to utilize a flashspun high-density polyethylene fiber material as the cover for the foam structures, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached search.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072. The examiner can normally be reached M-Th 10AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673         

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673